

WORLDGATE COMMUNICATIONS, INC.
2010 STOCK INCENTIVE PLAN


NONSTATUTORY STOCK OPTION GRANT AGREEMENT
 
This NONSTATUTORY STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated as of
[  ], 2010 (the “Date of Grant”), is delivered by WorldGate Communications, Inc.
(the “Company”) to [  ] (the “Participant”).
 
RECITALS
 
WHEREAS, the Company maintains the WorldGate Communications, Inc. 2010 Stock
Incentive Plan (the “Plan”) for the benefit of its and its Participating
Companies’ (as defined in the Plan) employees, non-employee directors, and
consultants; and
 
WHEREAS, unless otherwise defined herein, capitalized terms used but not defined
herein shall have the meanings given to them in the Plan.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
1.           Grant of Option.  Subject to the terms and conditions set forth in
this Agreement and in the Plan, the Company hereby grants to the Participant a
nonstatutory stock option (the “Option”) to purchase [  ] shares of Stock, at an
exercise price of $[  ] per share of Stock.
 
2.           Exercisability of Option.   The Option shall become exercisable on
the following dates, if the Participant continues to provide Service to an
employer within the Participating Company Group from the Date of Grant through
the applicable date:
 
Date
 
Shares for Which the Option is Exercisable
 
First year anniversary of the Date of Grant
    25 %
Second year anniversary of the Date of Grant
    25 %
Third year anniversary of the Date of Grant
    25 %
Fourth year anniversary of the Date of Grant
    25 %

 
If the foregoing schedule would produce fractional shares of Stock, the number
of shares of Stock for which the Option becomes exercisable shall be rounded
down to the nearest whole share of Stock.  The Option shall become fully
exercisable on the fourth anniversary of the Date of Grant, provided that the
Participant is providing Service to the Participating Company Group on such
date.
 
3.           Term of Option.  The Option shall have a term of ten (10) years
from the Date of Grant, and shall terminate at the expiration of that period,
unless it is terminated at an earlier date pursuant to the provisions of this
Agreement or the Plan.
 
 
 

--------------------------------------------------------------------------------

 

4.           Exercise Procedures.
 
(a)           Subject to the provisions of Paragraphs 2 and 3 above, the
Participant may exercise the Option in the manner provided in this Agreement and
in the Plan by delivering to the Company written notice of intent to exercise,
specifying the number of shares of Stock as to which the Option is to be
exercised and the method of payment.
 
(b)           The obligation of the Company to deliver shares of Stock upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Committee, including such actions as Company counsel shall
deem necessary or appropriate to comply with relevant securities laws and
regulations.  The Company may require that the Participant (or other person
exercising the Option after the Participant’s death) represent that the
Participant is purchasing the shares of Stock for the Participant’s own account
and not with a view to or for sale in connection with any distribution of the
shares of Stock, or such other representations as the Committee deems
appropriate.  No portion of the Option may be exercised during a period which
the Committee designates in writing as a prohibited exercise period or if the
issuance of the shares upon such exercise would constitute a violation of any
applicable federal or state securities laws or other laws or regulations.
 
(c)           All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes.
 
5.           Grant Subject to Plan Provisions.  This Option grant is made
pursuant to the Plan, the terms of which are incorporated herein by reference,
and in all respects shall be interpreted in accordance with the Plan.  This
Agreement, together with the Plan, represents the entire agreement between the
parties.  The grant and exercise of the Option and this Agreement are subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the shares of Stock, (iii) changes in capitalization
of the Company, and (iv) other requirements of applicable law.  By accepting
this Option, the Participant agrees to be bound by the terms of the Plan and
this Agreement and that all decisions and determinations of the Committee with
respect to the Agreement shall be final and binding on the Participant and the
Participant’s beneficiaries.
 
6.           No Employment or Other Rights.  The grant of this Option shall not
confer upon the Participant any right to be retained in the Service of the
Participating Company Group and shall not interfere in any way with the right of
the applicable Participating Company to terminate the Participant’s Service at
any time.  The right of the applicable Participating Company to terminate at
will the Participant’s Service at any time for any reason is specifically
reserved.
 
7.           No Stockholder Rights.  Neither the Participant, nor any person
entitled to exercise the Participant’s rights in the event of the Participant’s
death, shall have any of the rights and privileges of a stockholder with respect
to the shares of Stock subject to the Option, until certificates for shares of
Stock have been issued upon the exercise of the Option.
 
 
2

--------------------------------------------------------------------------------

 

8.           Applicable Law.  The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflicts of laws provisions thereof.
 
9.           Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the Board, Attn: Stock Options at
the Company’s corporate headquarters, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll
records of the applicable Participating Company, or to such other address as the
Participant may designate to the applicable Participating Company in
writing.  Any notice shall be delivered by hand, sent by telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.
 
[SIGNATURE PAGE FOLLOWS]
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Participant has executed this
Agreement, effective as of the Date of Grant.



 
WORLDGATE COMMUNICATIONS, INC.
     
By:
       
Name:
     
Title:
 

 
ATTESTED BY:
   
Name:
Title:

 
I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all of
the decisions and determinations of the Committee shall be final and binding.



 
Participant:
       
Name: [  ]
 

 

 
Date:
   

 
 
4

--------------------------------------------------------------------------------

 
 